442 So.2d 440 (1983)
Henry LANDRY, Sr.
v.
AETNA INSURANCE COMPANY, et al.
Lonnie LANDRY
v.
AETNA INSURANCE COMPANY, et al.
No. 83-C-2303.
Supreme Court of Louisiana.
December 16, 1983.
Granted. Reversed and remanded to the court of appeal to reconsider. The "law of the case" doctrine is a "discretionary guide" and has no application when an appellate court reviews a ruling of the district court or when there is palpable error in a prior ruling. See CCP 2164, comment (a), and Petition of Sewerage & Water Board of New Orleans, La., 278 So.2d 81.
MARCUS and WATSON, JJ., would deny and dissent from the order.
LEMMON, J., concurs with reasons. Our inadvertent denial of certiorari on the issue of Lonnie Landry's negligence in the consolidated case causes complications in the present case. However, the fact that the judgment in the consolidated case is now definitive does not preclude an independent determination of Lonnie Landry's demands in this case.